Name: Council Regulation (EC) No 251/95 of 6 February 1995 amending Regulation (EEC) No 337/75 establishing a European Centre for the Development of Vocational Training
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  regions of EU Member States;  politics and public safety;  personnel management and staff remuneration
 Date Published: nan

 Avis juridique important|31995R0251Council Regulation (EC) No 251/95 of 6 February 1995 amending Regulation (EEC) No 337/75 establishing a European Centre for the Development of Vocational Training Official Journal L 030 , 09/02/1995 P. 0001 - 0002COUNCIL REGULATION (EC) No 251/95 of 6 February 1995 amending Regulation (EEC) No 337/75 establishing a European Centre for the Development of Vocational Training THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas the Representatives of the Governments of the Member States meeting at Head of State and Government level, when adopting the Decision of 29 October 1993 on the location of the seats of certain bodies and departments of the European Communities and of Europol (4), adopted by common accord a statement concerning the location of the seat of the European Centre for the Development of Vocational Training;Whereas, by means of Regulation (EC) No 1131/94 of 16 May 1994 amending Regulation (EEC) No 337/75 establishing a European Centre for the Development of Vocational Training (5), the Council established the seat of the Centre in Thessaloniki;Whereas in that Regulation the Council reserved the right to act at a later stage on the aspects of the Commission proposal concerning the staff of the Centre;Whereas there should be consistency at Community level as regards the management of the staff of the different decentralized bodies; whereas it is therefore necessary to amend Regulation (EEC) No 337/75 (6);Whereas the Commission, assisted by the Management Board of the Centre, should find and implement at the earliest opportunity appropriate solutions concerning measures governing staff arrangements relating to the transfer of the Centre from Berlin to Thessaloniki, and should submit to the Council any appropriate proposals;Whereas, under these circumstances, Council Regulation (ECSC, EEC, Euratom) No 1859/76 of 29 June 1976 laying down the Conditions of Employment of Staff of the European Centre for the Development of Vocational Training should be repealed (7),HAS ADOPTED THIS REGULATION:Article 1 Article 13 of Regulation (EEC) No 337/75 shall be replaced by the following text:'Article 13The staff of the Centre shall be subject to the regulations and rules applicable to the officials and other servants of the European Communities.The Centre shall exercise, in respect of its staff, the powers devolved to the appointing authority.The Management Board shall, in agreement with the Commission, adopt the appropriate implementing rules.`Article 2 Regulation (ECSC, EEC, Euratom) No 1859/76 shall be repealed.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 March 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 February 1995.For the CouncilThe PresidentA. JUPPÃ (1) OJ No C 74, 12. 3. 1994, p. 12.(2) OJ No C 128, 9. 5. 1994, p. 511.(3) OJ No C 195, 18. 7. 1994, p. 32.(4) OJ No C 323, 30. 11. 1993, p. 1.(5) OJ No L 127, 19. 5. 1994, p. 1.(6) OJ No L 39, 13. 2. 1975, p. 1. Regulation as last amended by Regulation (EC) No 1131/94 (OJ No L 127, 19. 5. 1994, p. 1).(7) OJ No L 214, 6. 8. 1976, p. 1. Regulation as last amended by Regulation (Euratom, ECSC, EEC) No 679/87 (OJ No L 72, 14. 3. 1987, p. 1).